Mr. Justice Smith delivered the opinion of the court. A judgment was entered in this, a fourth class case, in the Municipal Court of Chicago June 11, 1909. Within thirty days thereafter, on July 8th, an order was entered on the stipulation of the parties that the time to file a bill of exceptions be extended to include July 24, 1909. On July 23rd another order was entered on the stipulation of the parties that the time to file a bill of exceptions be extended to include August 9, 1909. On August 9th a correct stenographic report of the proceedings at the trial was signed and filed. On this writ of error the defendant in error moves the court to strike from the record said stenographic report because same was not filed within the first extension of time as provided by the statute. Under the authority of Lassers v. North German Steamship Co., 244 Ill. 570; Haines v. Danderine Co., 248 Ill. 259; Lakeside Fish & Oyster Co. v. Mutual Fish Co., 155 Ill. App. 681; Devine, Adm’r. v. Prudential Ins. Co., 156 Ill. App. 477, the motion is allowed. No error appearing in the record as it remains the judgment is affirmed. Judgment affirmed.